Citation Nr: 0217612	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  96-08 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) 
for peripheral neuropathy.  

(The issue of entitlement to waiver of overpayment of 
pension benefits in the amount of $22,177.00 will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from November 1949 
to February 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

In May 2000 and July 2001 the veteran provided oral 
testimony respectively before a Hearing Officer at the RO 
and the undersigned Member of the Board, transcripts of 
which have been associated with the claims file.

In October 2001 the Board determined that new and material 
had been submitted to reopen a claim for service connection 
for residuals of a left knee injury and a claim of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for peripheral neuropathy.  

In June 2002 the RO granted service connection for left knee 
degenerative arthritis and assigned a 10 percent rating, 
effective January 31, 1997.  This issue is no longer on 
appeal.  The RO denied entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
peripheral neuropathy.  

The Board is undertaking additional development on the issue 
of entitlement to waiver of overpayment of pension benefits 
in the amount of $22,177.00, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The competent, probative evidence of record establishes 
that the veteran did not suffer additional disability to his 
left upper extremity as a result of surgery performed at a 
VA facility in September 1992.


CONCLUSION OF LAW

The criteria for compensation benefits for peripheral 
neuropathy pursuant to the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1992 the veteran was seen at the VA Medical 
Center in Houston with complaints of weakness and pain in 
his left hand as well as swelling and erythema.  He reported 
puncturing his hand on a tin can.  The diagnosis was a left 
hand and forearm infection (status post laceration) and 
sepsis.  A left forearm and hand fasciotomy was performed 
without any reported complications.  

VA progress notes document decreased sensation in both hands 
in March 1993.  Sensory loss in both hands was found to be 
in the ulnar radial sensory distribution.  

In April 1993 the veteran was seen for complaints of 
paresthesias in the left hand.  In May 1993 it was noted 
that an EMG demonstrated a left ulnar nerve block.  

In January 1994 the veteran was seen for left hand numbness 
and tingling.  His surgical history of the left forearm was 
noted.  An EMG was performed that revealed, in pertinent 
part, increased spontaneous activity of the left flexor 
carpi radialis (FCR) (thought to possibly indicate local 
trauma to "ms"), and findings of flexor carpi ulnaris (FCU), 
which was thought to possibly ("might") indicate an old 
partial injury to the ulnar nerve with reinnervation.  There 
was no evidence of left ulnar, median, or radial compression 
at the wrist.  

In January 1995 the veteran was seen for complaints of 
numbness in both hands.  An EMG was found to be consistent 
with bilateral ulnar neuropathy.  Specific findings noted 
decreased motor conduction velocity in the left ulnar nerve, 
and decreased sensory "latercres" in both ulnar nerves.  

In October 1996 the RO received VA medical records from the 
Houston VA Medical Center.  These records are located in a 
separate brown manila folder in the claims file.  These 
documents contain medical records not previously on file.  

Specifically, on December 4, 1995, the veteran was 
hospitalized primarily for polymyositis.  However, on 
admission, he also reported a history of peripheral nerve 
damage following the surgery on his left forearm and hand in 
September 1992.  Examination revealed some neurological 
abnormalities involving the left hand, including decreased 
sensation in the area of the median nerve, and partial 
radial nerve.  

A follow-up note on December 11, 1995 noted that the veteran 
had nerve deficits in his left upper extremity, indicating 
that it was secondary to the surgery performed on his left 
upper extremity.  

In the December 1995 discharge report it was again noted 
that the veteran had a history of "fasciatus" in 1992 with 
left forearm and hand fasciotomies leading to peripheral 
nerve damage, causing decreased functional abilities 
secondary to decreased fine motor coordination.  The 
pertinent diagnosis was a nerve impairment of the left upper 
extremity.  

The evidence obtained by the RO includes VA treatment 
records dated from January 1996 to December 1997.  They show 
treatment for several disabilities but primarily for 
inclusion body myositis and polymyositis.  In April 1997 he 
was seen for complaints of a history of persistent tingling 
and intermittent numbness of the left hand.  The impression 
was neuropathy.  On follow-up examination in May 1997 for 
neuropathy in the left arm and hand the impression was 
inclusion body myositis versus polymyositis and sensory 
neuropathy of the left hand.  In August 1997 the veteran  
complained of pain in the left forearm at the proximal end 
of the dorsal scar.  The assessment was neuroma under the 
scar tissue of the left arm.  

In October 1997 the veteran was seen by Dr. MS for 
complaints of, in pertinent part, severe left forearm pain.  
He reported pain over the proximal scar on the extensor 
surface of his forearm where he had the 1992 surgery.  The 
pertinent diagnosis was left arm pain which was opined to 
probably be keloid and scar-related.  He was referred to Dr. 
MVM for further evaluation.  

In December 1997 the RO received medical records from Dr. 
MVM.  These records are primarily dated from October 1997 
and document, in pertinent part, treatment of left carpal 
tunnel syndrome, including a left carpal tunnel release.  

In January 1999 the veteran submitted VA medical records 
dated from December 1998.  These records document complaints 
regarding his left hand, including weakness in grip and pain 
over the surgical scars since the 1992 surgery.  He also 
continued to complain of swelling, pallor, and coldness in 
the left hand, as well as pain along the scars of the left 
forearm.  

Examination revealed decreased sensation along the tips of 
all fingers.  Pain was elicited when pressure was applied to 
the scars.  A nerve conduction study revealed prolonged left 
distal medial latency and a smaller left distal ulnar 
sensory nerve action potential ("SNAP") as compared to the 
previous December 1995 study.  It was found that this 
pattern was not prominent enough to be diagnosed but "could 
be seen in mild neurogenic thoracic outlet syndrome."  

The RO subsequently received additional medical records from 
Dr. MVM.  These records document continued treatment of the 
veteran's left upper extremity complaints.  Also included is 
an October 1997 EMG report finding evidence of chronic mild 
to moderate necrotizing myopathy in both arms.  With respect 
to the veteran's complaints of pain in the left extensor 
surface of the forearm (where there was a scar), it was 
opined that this could be a representation of tendonitis or 
less likely entrapment of one of the sensory deviations of 
the left radial nerve.  It was noted that the latter was not 
demonstrated by electrophysiology.  

During the May 2000 hearing, the veteran asserted that he 
was told by a VA neurologist that he "saw a lot of 
malpractice in the records."  He contended that a VA 
physician had told him that the nerve damage in his left 
upper extremity was due to the 1992 surgery.  Tr., p. 5.  He 
indicated that another physician had opined that it was his 
mental state that was the cause of his pain.  Tr., pp. 5-6.  
The veteran testified that he had no problem with his hand 
prior to the surgery.  Tr., p. 8.  

During the July 2001 hearing before the Board the veteran 
testified his current left hand problems were due to the 
1992 surgery.  Tr., pp. 5-6.  He again indicated that two VA 
physicians had opined that malpractice had been committed, 
but acknowledged that he was unable to get this statement in 
writing.  Tr., pp. 6-7.  He later indicated that he did not 
know the name of these physicians, but testified that they 
expressed the opinion in 1996 and 1997.  Tr., p. 11-12.  

The veteran underwent a VA peripheral nerves examination in 
April 2002.  The physician noted that the veteran had been 
referred for evaluation of any disabilities that had 
resulted from the September 1992 left arm surgery.  


The physician also noted that an extensive review of the 
claims folder was performed prior to the examination.  The 
physician reported the veteran's history of polymyositis 
that had been diagnosed by muscle biopsy and EMG in 1992.  
The physician reported the subsequent testing and treatment, 
which was consistent with a diagnosis of inclusion body 
myositis.  The physician noted the history of 
fasciitis/compartment involving the left upper extremity in 
1992, which resulted from penetrating trauma to the left 
hand while he was on immunosuppression.  

The veteran developed septicemia and florid fasciitis 
involving the left upper extremity for which he underwent 
left forearm and hand fasciotomies.  The physician reported 
that he underwent a repeat EMG and nerve conduction studies 
in October 1997, which failed to reveal any entrapment 
neuropathy.  The physician stated that this was again 
consistent with a necrotizing myopathy with active 
denervation signifying an ongoing active muscle damage 
secondary to his underlying inclusion body myositis.  

The physician reported that the medical records from April 
2000 revealed possible diagnosis of left anterior 
interosseous nerve palsy secondary to scarring from previous 
fasciotomies, with resulting inability to flex the index 
finger and interphalangeal joint.  The physician noted that 
the veteran underwent a left thumb interphalangeal fusion 
and left index flexor digitorum profundus tendon transfer to 
left long flexor digitorum profundus to improve opposition.  

The physician recorded the prior medical history and 
surgical procedures, which included idiopathic peripheral 
neuropathy, status post fasciotomy involving the left arm in 
1992 and carpal tunnel release involving the left hand last 
performed in April 2000.  

The physician performed a neurological examination.  The 
veteran reported a greater degree of loss of sensation to 
all modalities in the left upper extremity, which did not 
conform to any sensory nerve distribution.  

Based on a review of the veteran's history and the 
examination, the impression was severe inclusion body 
myositis, causing severe functional limitations, status post 
fasciotomy involving the left upper extremity, with no clear 
evidence of entrapment neuropathy, and peripheral 
neuropathy, which was predominantly sensory.  The physician 
noted that the sensory neuropathy was very commonly seen in 
the setting of inclusion body myositis and the etiology was 
usually unknown.  

The physician stated that, although the veteran reported 
progressive numbness and tingling involving the left upper 
extremity along with muscle weakness post-fasciotomy, the 
physician could not find clear-cut evidence of an entrapment 
neuropathy on review of the medical records.  The physician 
commented that, although it is possible that the resulting 
scar tissue resulted in entrapment of nerves and caused 
associated muscle weakness and sensory loss, it was very 
difficult to establish at this stage because the veteran 
suffers from severe weakness involving the distal muscles of 
both hands and peripheral neuropathy causing sensory 
symptoms and sensory loss involving both upper and lower 
extremities.  

The physician opined that the extent of sensory loss claimed 
by the veteran in the left upper extremity does not conform 
to any particular sensory nerve distribution; therefore it 
could not be established whether any particular sensory 
division is more affected as a result of scar tissue 
formation.  The physician stated that the EMG's and nerve 
conduction studies performed in the previous years have been 
technically difficult due to the history of fasciotomies.  
Consequently, the physician opined that, although it was 
possible that the veteran has some degree of entrapment 
neuropathy in the left upper extremity secondary to the 
history of fasciotomy, it is very difficult to establish the 
degree and extent of such entrapment and its resulting 
deficits in the setting of an ongoing progressive myositis 
and peripheral nerve damage.  

The veteran also underwent a VA joints examination in April 
2002.  The physician noted that the veteran had been 
referred for evaluation of his left arm difficulties.  



The physician also noted that an extensive review of the 
claims folder was performed prior to the examination.  The 
physician noted that the veteran had been diagnosed with 
polymyositis since 1991 and documented peripheral neuropathy 
dating back at least that long.  The physician also noted 
that the veteran had been subsequently diagnosed with an 
inclusion body myositis.  

The physician reported that having reviewed the medical 
records.  The physician reported a similar medical and 
surgical history that was reported by the other physician.  
Historically, the veteran had a septicemia in the left upper 
extremity following a laceration on a tin can, which 
occurred in 1992.  He underwent urgent surgery for a forearm 
fasciotomy and decompression.  He subsequently underwent 
carpal tunnel syndrome release surgery on the left hand.  

The physician stated that, although the veteran stated that 
he had been told on numerous occasions that there was a 
malpractice with regard to the left upper extremity, a 
review of the records showed no significant focal findings 
with respect to the left upper extremity as opposed to the 
right upper extremity that would suggest that there was any 
advanced neurological abnormality that would have been 
related to the left upper extremity surgery at issue.  
Rather, the physician opined that the body of evidence 
available supports fairly symmetrical loss of function in 
both upper extremities.   

The physician performed a physical examination.  Based on a 
review of the veteran's history and the examination, the 
impression was inclusion body myositis with idiopathic 
peripheral neuropathy, history of carpal tunnel syndrome, 
and a history of septicemia of the left arm, status post 
fasciotomy.  The physician stated that "[w]ith regards to 
questions posed on the BVA remand, particularly with 
questions posed on pages 24-25-26, I submit that in all 
medical probabilities, based on the medical information 
provided, there is no evidence of any current disability of 
the left arm that relates to the surgery performed in 
September, 1992 at the VA medical center."  


The physician again opined that "[t]he veteran has no 
additional disabilities including peripheral neuropathy 
which were caused by the surgery performed in 1992."  


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims 
filed pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, 
as a result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, 
aggravation or death were service-connected."  38 U.S.C.A. 
§ 1151 (West 1991).

In 1991, the CAVC invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  

The United States Supreme Court (Supreme Court) in affirming 
the CAVC's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.




The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
§ 1151, there must be a showing that the additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of VA.

In March 1995, VA published amended regulations to conform 
to the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical 
treatment, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 3.358(c) 
(3), provides:

Compensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability 
be the result of carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).  


However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that 
date.  See VAOPGCPREC 40-97.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from 
VA hospitalization, medical examination, or treatment.  

Although claims for 38 U.S.C.A. § 1151 benefits are not 
based upon actual service connection, there are similarities 
in their adjudication.  See Contreras v. Brown, 5 Vet. 
App. 492, 495 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.



The Court of Appeals for the Federal Circuit (CAFC) recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, it stated that it was 
not deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied because the veteran 
has been provided with notice of what is required to 
substantiate his claim.  He has been provided with notice of 
the requirements for prevailing on a section 1151 claim in 
the October 2001 Board decision.  The June 2002 supplemental 
statement of the case (SSOC) also provided rationales 
explaining why the evidence did not allow for a favorable 
determination under the law.  

In performing the above, the RO placed the veteran on notice 
of the type of evidence was needed to substantiate his 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

In addition, pursuant to the Board's October 2001 remand, 
the RO in November 2001 notified the veteran of the medical 
evidence in its possession, and that it had been mandated to 
obtain any VA medical records not already of record.  The 
veteran was advised to identify any VA treatment other than 
what had been identified as being already of record, and to 
complete authorization forms (VA Forms 21-4142) for the 
release of any private medical records pertaining to the 
disability currently on appeal.  The RO advised the veteran 
that it would obtain such records if their release was 
authorized.  In doing so, the RO satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA; the RO advised that it would obtain all 
evidence identified and/or authorized for release by the 
veteran.  38 C.F.R. § 5103(a) (West Supp. 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized 
by him to be obtained.  

VA medical records have been obtained, including, most 
significantly, VA records pertaining to the September 1992 
left upper extremity surgery which the veteran contends 
resulted in additional disability.  

As noted above, the RO, pursuant to the Board's October 2001 
remand, asked the veteran to identify additional evidence 
pertaining to his claim.  Pursuant to the Board's remand, 
the RO also requested and obtained additional VA and private 
medical records.  38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001); 66 Fed Reg. 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(2); Stegall, supra.  

The RO also obtained, pursuant to the Board's October 2001 
remand, two VA examinations performed by specialists in 
orthopedics and neurology.  Two such examinations were 
conducted in April 2002.  Both examiners reviewed the claims 
folder and both responded to the questions posed by the 
Board.  

Because these April 2002 VA examinations provided a specific 
discussion as to whether the veteran developed an additional 
left upper extremity disability resulting from VA treatment, 
the Board finds that there is sufficient medical evidence on 
file to permit a determination to be made at this time.  
Therefore, additional VA or other examinations do not need 
to be ordered pursuant to the VCAA.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has 
been significantly changed since the most recent SSOC was 
issued to the veteran.  

As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  In 
Bernard, the CAVC held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced by any denials of 
those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  ).  

In fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.  


1151

The veteran's 38 U.S.C.A. § 1151 claim was filed before 
October 1, 1997, and must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.  38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Brown, supra.  In other words, 
the new fault requirements under section 1151 are not for 
application.  

After a careful review of the extensive record, the Board 
finds that the probative evidence establishes that the 
veteran did not suffer additional disability (either by way 
of direct causation of a new disability or aggravation of a 
preexisting disability) to his left upper extremity.  

The evidence shows that in September 1992 the veteran 
underwent a left forearm and hand fasciotomy secondary to 
left hand and forearm infection (status post laceration) and 
sepsis resulting from a puncture wound to the hand.  The 
records show that the procedure was completed without 
complications.  

Subsequent VA and private medical treatment records and 
diagnostic studies show peripheral neuropathy in both upper 
extremities.  

In January 1994 an EMG revealed, in pertinent part, 
increased spontaneous activity of the left flexor carpi 
radialis (FCR) (thought to possibly indicate local trauma to 
"ms"), and findings of flexor carpi ulnaris (FCU), which was 
thought to possibly ("might") indicate an old partial injury 
to the ulnar nerve with reinnervation.  There was no 
evidence of left ulnar, median, or radial compression at the 
wrist.  

In January 1995 an EMG was found to be consistent with 
bilateral ulnar neuropathy.  Specific findings noted 
decreased motor conduction velocity in the left ulnar nerve, 
and decreased sensory "latercres" in both ulnar nerves.  

Specifically, on December 4, 1995, the veteran was 
hospitalized primarily for polymyositis.  Examination 
revealed some neurological abnormalities involving the left 
hand, including decreased sensation in the area of the 
median nerve, and partial radial nerve.  A follow-up note on 
December 11, 1995 noted that the veteran had nerve deficits 
in his left upper extremity, indicating that it was 
secondary to the surgery performed on his left upper 
extremity.  However, this was based on the veteran's 
reported history during the December 4, 1995 admission that 
he had sustained peripheral nerve damage following the 
surgery on his left forearm and hand in September 1992.  The 
December 1995 discharge report again noted that the veteran 
had a history of "fasciatus" in 1992 with left forearm and 
hand fasciotomies leading to peripheral nerve damage, 
causing decreased functional abilities secondary to 
decreased fine motor coordination.  

The records of Dr. MVM include an October 1997 EMG report 
finding evidence of chronic mild to moderate necrotizing 
myopathy in both arms.  With respect to the veteran's 
complaints of pain the physician opined that this could be a 
representation of tendonitis or less likely entrapment of 
one of the sensory deviations of the left radial nerve.  The 
latter was not demonstrated by electrophysiology.

During VA examination in December 1998 a nerve conduction 
study revealed prolonged left distal medial latency and a 
smaller left distal ulnar sensory nerve action potential 
("SNAP") as compared to the previous December 1995 study.  
The pattern was not prominent enough to be diagnosed but 
"could be seen in mild neurogenic thoracic outlet syndrome."  

The above shows that there is some medical evidence such as 
the December 1995 findings indicating a link between the 
September 1992 surgery and the veteran's left upper 
extremity neuropathy.  The discharge report concluded that 
the 1992 left forearm and hand fasciotomies lead to 
peripheral nerve damage, causing decreased functional 
abilities secondary to decreased fine motor coordination.  

However, the final diagnosis is predicated on a history from 
the veteran that he sustained peripheral nerve damage 
following the surgery on his left forearm and hand in 
September 1992.  It is not based on an independent review of 
the evidence but only on medical history provided by the 
veteran.  The examiners did not account for the veteran's 
diagnosis inclusion body myositis affecting his upper and 
lower extremities, which preceded the September 1992 
surgery.  It also does not account for the veteran's 
diagnosis of polymyositis or explain why this impairment or 
the inclusion body myositis did not cause the veteran's left 
upper extremity symptoms.  Consequently, this diagnosis has 
less probative value than the remaining medical opinions of 
record.  In fact, this evidence is far outweighed by the 
medical evidence against the claim.  This consists of the VA 
medical opinions obtained in April 2002.  

The specialist who performed the VA peripheral nerves 
examination in April 2002 specifically reviewed all the 
evidence of record and conducted an examination for the 
specific purpose of determining whether any current left 
upper extremity disability resulted from the September 1992 
left arm surgery.  The physician specifically cited to the 
prior diagnostic results and medical evaluations.  The 
physician reported the history of polymyositis that had been 
diagnosed by muscle biopsy and EMG in 1992 and the 
subsequent testing and treatment, which was consistent with 
a diagnosis of inclusion body myositis.  

The physician also noted the history of 
fasciitis/compartment involving the left upper extremity in 
1992, which resulted from penetrating trauma to the left 
hand.  The veteran developed septicemia and florid fasciitis 
involving the left upper extremity for which he underwent 
left forearm and hand fasciotomies.  Significant is the fact 
that this physician concluded that the repeat EMG and nerve 
conduction studies in October 1997 failed to reveal any 
entrapment neuropathy.  The physician opined that this was 
consistent with a necrotizing myopathy with active 
denervation signifying an ongoing active muscle damage 
secondary to his underlying inclusion body myositis.  

The physician noted that examination of the degree of the 
veteran's complaints of loss of sensation in the left upper 
extremity did not conform to any sensory nerve distribution 
in all modalities.  Based on a review of the veteran's 
history and the examination, the impression was severe 
inclusion body myositis, causing severe functional 
limitations, status post fasciotomy involving the left upper 
extremity, with no clear evidence of entrapment neuropathy, 
and peripheral neuropathy, which was predominantly sensory.  
The physician noted that the sensory neuropathy was very 
commonly seen in the setting of inclusion body myositis and 
the etiology was usually unknown.  

The physician stated that, although the veteran reported 
progressive numbness and tingling involving the left upper 
extremity along with muscle weakness post-fasciotomy, the 
physician could not find clear-cut evidence of an entrapment 
neuropathy on review of the medical records.  

The physician commented that, although it is possible that 
the resulting scar tissue resulted in entrapment of nerves 
and caused associated muscle weakness and sensory loss, it 
was very difficult to establish at this stage because the 
veteran suffers from severe weakness involving the distal 
muscles of both hands and peripheral neuropathy causing 
sensory symptoms and sensory loss involving both upper and 
lower extremities.  

The physician opined that the extent of sensory loss claimed 
by the veteran in the left upper extremity does not conform 
to any particular sensory nerve distribution; therefore it 
could not be established whether any particular sensory 
division is more affected as a result of scar tissue 
formation.  Consequently, the physician opined that, 
although it was possible that the veteran has some degree of 
entrapment neuropathy in the left upper extremity secondary 
to the history of fasciotomy, it is very difficult to 
establish the degree and extent of such entrapment and its 
resulting deficits in the setting of an ongoing progressive 
myositis and peripheral nerve damage.  




The specialist who performed the VA joints examination in 
April 2002 specifically reviewed all the evidence of record 
and conducted an examination for the specific purpose of 
determining whether any current left upper extremity 
disability resulted from the September 1992 left arm 
surgery.  The physician specifically cited to the prior 
diagnostic results and medical evaluations.  The physician 
noted that the veteran had been diagnosed with polymyositis 
since 1991 and documented peripheral neuropathy dating back 
at least that long.  The physician also noted that the 
veteran had been subsequently diagnosed with an inclusion 
body myositis.  

The physician reported a similar medical and surgical 
history that was reported by the other specialist.  The 
physician stated that, although the veteran stated that he 
had been told on numerous occasions that there was a 
malpractice with regard to the left upper extremity, a 
review of the records showed no significant focal findings 
with regards to the left upper extremity as opposed to the 
right upper extremity that would suggest that there was any 
advanced neurological abnormality that would have been 
related to the left upper extremity surgery at issue.  The 
physician opined that the body of evidence available 
supports fairly symmetrical loss of function in both upper 
extremities.   

Based on a review of the veteran's history and the 
examination the impression was inclusion body myositis with 
idiopathic peripheral neuropathy, history of carpal tunnel 
syndrome, and a history of septicemia of the left arm, 
status post fasciotomy.  

The physician stated that "[w]ith regards to questions posed 
on the BVA remand, particularly with questions posed on 
pages 24-25-26, I submit that in all medical probabilities, 
based on the medical information provided, there is no 
evidence of any current disability of the left arm that 
relates to the surgery performed in September, 1992 at the 
VA medical center."  The physician again opined that "[t]he 
veteran has no additional disabilities including peripheral 
neuropathy which were caused by the surgery performed in 
1992."  

These opinions significantly outweigh the remaining evidence 
of record because the medical specialists specifically 
reviewed the claims folder prior to making their 
conclusions, provided a more detailed overview of the 
veteran's case, and provided more detailed rationales 
explaining their conclusions.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that it is not error for the 
Board to favor opinion of one competent medical expert over 
that of another when the Board gives adequate statement of 
reasons and bases).

The veteran has contended that the VA medical team committed 
malpractice during the September 1992 surgical procedure.  
He argues that this caused severe nervous system damage, 
which resulted in imbalance, constant pain, numbness and 
loss of strength in his left upper extremity.  

The Board first notes that negligence or fault on the part 
of VA is not a necessary element in this case.  In any 
event,  the Board finds this issue to be irrelevant since 
the probative evidence establishes, as discussed above, that 
additional disability did not result from such treatment.  
See 38 C.F.R. § 3.358(a), (b); see also 38 C.F.R. 
§ 3.358(c)(3).  

The veteran's own opinions and statements variously 
contending that VA medical treatment, particularly the 
September 1992 surgical procedure, aggravated his peripheral 
neuropathy of the left upper extremity or caused the 
development of an additional disability as a result of the 
surgery are not competent evidence in this case.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The record is 
absent evidence demonstrating that the veteran has the 
requisite medical expertise this time to offer competent 
medical opinions on the present issue under consideration.  
Id. at 495.


Because the probative and competent medical evidence 
establishes that additional disability did not result from 
VA treatment, particularly the September 1992 left upper 
extremity surgery, the Board finds that the veteran's claim 
of entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for peripheral neuropathy must be denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for peripheral neuropathy.  Gilbert, 
supra.  

For these reasons, the Board finds that the probative 
evidence of record establishes that the veteran did not 
suffer additional disability to his left upper extremity as 
a result of surgery performed at a VA facility in September 
1992.  The criteria for disability compensation for 
peripheral neuropathy pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 (2002).  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

